                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


UNITED STATES OF AMERICA,

                  Plaintiff,

     v.                                     CRIMINAL NO. 1:17CR32-09
                                                 (Judge Keeley)

DEVANTE MADDOX,

                  Defendant.

   ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
    CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 1499),
    ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

     On October 11, 2019, the defendant, Devante Maddox (“Maddox”),

appeared before United States Magistrate Judge Michael J. Aloi and

moved for permission to enter a plea of GUILTY to Counts One and

Forty-Four of the Superseding Indictment. After Maddox stated that

he understood that the magistrate judge is not a United States

district judge, he consented to tendering his plea before the

magistrate judge. Previously, this Court had referred the guilty

plea to the magistrate judge for the purposes of administering the

allocution pursuant to Federal Rule of Criminal Procedure 11,

making    a   finding   as   to   whether   the   plea   was   knowingly   and

voluntarily entered, and recommending to this Court whether the

plea should be accepted.

     Based upon Thomas’s statements during the plea hearing and the

testimony of Mark Trump, Officer with the Monongalia County Task

Force, the magistrate judge found that Maddox was competent to
USA v. MADDOX                                                      1:17CR32-09

   ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
    CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 1499),
     ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

enter a plea, that the plea was freely and voluntarily given, that

he was aware of the nature of the charges against him and the

consequences of his plea, and that a factual basis existed for the

tendered       plea.    The   magistrate    judge   entered    a   Report   and

Recommendation Concerning Plea of Guilty in Felony Case (“R&R”)

(dkt.    no.    1499)    finding   a   factual   basis   for   the   plea   and

recommending that this Court accept Maddox’s plea of guilty to

Counts One and Forty-Four of the Superseding Indictment.

        The magistrate judge also directed the parties to file any

written objections to the R&R within fourteen (14) days after

service of the R&R. He further advised that failure to file

objections would result in a waiver of the right to appeal from a

judgment of this Court based on the R&R. The parties did not file

any objections to the R&R.

        Accordingly, this Court ADOPTS the magistrate judge’s R&R,

ACCEPTS Maddox’s guilty plea, and ADJUGES him GUILTY of the crimes

charged in Counts One and Forty-Four of the Superseding Indictment.

        Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS as

follows:




                                        2
USA v. MADDOX                                                  1:17CR32-09

      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 1499),
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

        1.   The Probation Officer shall undertake a presentence

investigation of Maddox, and prepare a presentence report for the

Court;

        2.   The Government and Maddox shall provide their versions of

the offense to the probation officer by November 5, 2019;

        3.   The presentence report shall be disclosed to Maddox,

defense counsel, and the United States on or before December 20,

2019;    however,   the   Probation   Officer   shall   not   disclose   any

sentencing recommendations made pursuant to Fed. R. Crim. P.

32(e)(3);

        4.   Counsel may file written objections to the presentence

report on or before January 8, 2020;

        5.   The Office of Probation shall submit the presentence

report with addendum to the Court on or before January 17, 2020;

and

        6.   Counsel may file any written sentencing statements and

motions for departure from the Sentencing Guidelines, including the

factual basis from the statements or motions, on or before January

17, 2020.




                                      3
USA v. MADDOX                                                  1:17CR32-09

   ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
    CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 1499),
     ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

     The   magistrate     judge   continued   Maddox    on   conditions    of

pretrial release established in the Order Setting Conditions of

Release, entered on November 7, 2017, in the United States District

Court for the Eastern District of Michigan (Dkt. No. 738-4).

     The   Court   will   conduct    the   sentencing   hearing   for     the

defendant on January 28, 2020 at 3:00 P.M. at the Clarksburg, West

Virginia point of holding court.

     It is so ORDERED.

     The Clerk is directed to transmit copies of this Order to

counsel of record and all appropriate agencies.

DATED: October 28, 2019


                                    /s/ Irene M. Keeley
                                    IRENE M. KEELEY
                                    UNITED STATES DISTRICT JUDGE




                                      4
